Wilson, Judge:
The following appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by counsel for the parties hereto:
That the merchandise covered by the appeal to reappraisement enumerated above consists of wire strand exported from Japan during the period beginning February 16,1960 and ending January 28,1962; that wire strand is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; that on or immediately preceding the date of exportation of each shipment of wire strand covered by the appeal to reappraisement enumerated above, the price at which wire strand, such as or similar to the wire strand described on the invoices covered by the instant appeal to reappraisement was freely *635sold, or in the absence of sales, offered for sale in the principal market of Japan, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $252 per metric ton for wire strand of %6-inch diameter (United States funds).
IT IS FURTHER STIPULATED AND AGREED that the appeal to reappraisement enumerated above is submitted for decision upon this stipulation and the entry file covered by said appeal.
The stipulated facts establish that the proper basis for appraisement of the merchandise, covered by this appeal for reappraisement and as hereinabove described, is statutory export value and that such value is $252 per metric ton for the wire strand of %6-inch diameter (United States funds), and I so hold.
As to all other merchandise included on the invoice covered by the entry involved herein, the appeal for reappraisement is dismissed.
Judgment will be rendered accordingly.